Per Curiam.
In a non jury trial, at the conclusion of proofs, the trial court entered a judgment of no cause of action on plaintiffs’ declaration and a judgment in favor of defendant Owens on her cross-*236declaration for damages in an automobile negligence action.
On appeal, plaintiffs challenge the trial court’s finding that plaintiff Dunn’s wife was negligent and that defendant Florence Owens was not.
A review of the record discloses evidentiary support for the trial court’s findings. The appellants have failed to demonstrate to this Court that the action of the trial court in denying judgment for plaintiffs and entering a judgment in favor of defendant was clearly erroneous.
Affirmed. Costs to appellee.